Title: To James Madison from Charles Pinckney, 24 July 1805
From: Pinckney, Charles
To: Madison, James


          
            (Private)
            Dear Sir
            July 24: 1805 In Madrid
          
          I wrote you ten days since acquainting you with what you doubtless heard before the Peace with Tripoli made by Colonel Lear on terms as it is said very honourable & advantageous—I now send you duplicate of the last six months’ contingencies for Postage &c which is exceedingly small on account of all foreign Gazettes & correspondence nearly having ceased for the last Year & the letters to Mr Monroe & self during the special mission having all come under cover to Bankers & do not appear in the Postage—in this there was a mistake I find in my Mayor Domos account to me of 116 Dollars in the beginning of 1804 in the Quarter between January & April which I wish you to correct.
          It is now very near the month of August & I am still obliged to stay here contrary to my inclination & most ardent desire to return—nor do I know what to do—Mr Bowdoin is gone to England—Mr Erving is there also & Mr. Young is not arrived nor is there any one here to whom I can with the smallest propriety entrust the charge of our affairs—I really do not know what to do—to stay is the most distressing & inconvenient thing in the World to me & I have only to hope the speedy arrival of Mr Young with whom I propose leaving every thing until Mr Bowdoin or Mr Erving can arrive & you can determine what is to be done. I am so anxious to return that as I have often told you every day now I am obliged to remain looks like a month.
          About a year agoë I drew for a sufficient sum to cover all the debts of the Legation & contingencies & my own salary & in short every thing then due as the then pressing & urgent state of affairs made necessary & of which you can only judge when You see me as things then passed which I am not at liberty to put on paper even in cypher—since this & for the whole of my last Year I have not drawn for a shilling on any account, either salary or contingencies, or special missions—extraordinary for as I am hopeful to have money enough from the sale of my Effects to carry me home, I would rather leave a Balance undrawn in my favour than to place it in the Power of any one to suppose I had drawn for a shilling I had not a right fully to draw. To our good President I always request you to remember me affectionately & respectfully & to believe me always dear sir With regard Yours Truly
          
            Charles Pinckney
          
          
            I have this moment recieved official information of the capture & carrying in to Algesires of three more American Ships, named the Recovery from Norfolk. The ⟨B⟩;erbish Packet from Charleston & a Ship name unknown bound from Faro to Malaga. I am making a proper representation on the subject to the secretary of state here & these make Eleven on which I have represented within a month.
            I hear much of the Captures of our Vessels in the West Indies but of this You must know better than I as nothing official has Yet reached me on that subject.
          
        